United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3349
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Kenneth J. Williams,                    *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 3, 2004

                                  Filed: May 6, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       After Kenneth Williams pleaded guilty to conspiring to distribute and possess
with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and
846, and being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g),
the district court1 sentenced him to concurrent terms of 188 months imprisonment and
5 years supervised release. On the government’s subsequent Federal Rule of
Criminal Procedure 35(b) motion, the district court reduced Williams’s sentence to

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
110 months imprisonment and 5 years supervised release. On appeal, Williams
argues that the district court abused its discretion in not granting a more generous
reduction, because he provided significant assistance in investigating or prosecuting
others.

      We have no jurisdiction to review the extent of the district court’s departure in
these circumstances. See United States v. Coppedge, 135 F.3d 598, 599 (8th Cir.
1998) (per curiam) (challenge to extent of district court’s departure upon
government’s Rule 35(b) motion is unreviewable).

      We thus dismiss this appeal for lack of jurisdiction.
                     ______________________________




                                          -2-